Title: From George Washington to George Clinton, 7 September 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir.
          Head Quarters West-point 7th Septr 1779.
        
        I herewith transmit to your Excellency several papers, with a letter from Elias Boudinot Esqe relative to the case of a certain Hallet who is said to be an inhabitant of Long Island—As I do not consider him cognizable by the military laws, but more properly falling under the jurisdiction of the State to which he belongs, I have therefore sent him under guard to your Excellency.
        I also inclose a letter from himself to me, which may give some further particulars of the man. I would only observe that Hallet was appointed a Captain by warrant (in 1777) and ordered to raise a company. he did not succeed in this attempt, and was some time after discharged from the army. I have the honor to be your Excellency’s most obt Servt.
      